Citation Nr: 1141841	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1964 to July 1968, and in the United States Army from June 1970 to August 1970, with service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the RO in St. Louis, Missouri.  

In the January 2008 VA Form 9, the Veteran requested a hearing at a local VA office before a member or members of the Board.  Thereafter, in an August 2008 statement, the Veteran stated that he no longer wanted a hearing and asked that his claims file be forwarded to the Board for a decision.  He has not indicated that he would like his hearing to be rescheduled.  Thus, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for PTSD must be remanded for further development.  In particular, the Board finds that a remand for a VA examination is necessary for the following reasons.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran contends that his PTSD is related to his active service, wherein he was exposed to heavy combat in the Republic of Vietnam from 1967 to 1968 while serving in the United States Navy.  His reported experiences during this time includes, working in convoy security detail, participating in parameter security during the TET offensive, and an assignment at the Red Beach base camp.  The Veteran  reported that in all three experiences he was exposed to attacks from explosive devices, sniper fire, ambushes, rocket attacks, and mortar attacks.  

Service treatment records are absent of any findings or complaints of psychiatric treatment or military trauma.  These records do, however, demonstrate that the Veteran was in the Republic of Vietnam while serving with the United States Navy in 1967 and 1968.  A November 1967 service treatment report noted that the Veteran was qualified for transfer, and the service medical provider at the time noted "RVN" indicating the Republic of Vietnam.  In a June 1968 service treatment report, the Veteran reported that, by being in Vietnam, he had been exposed to malaria and had been taking antimalarial tablets for such.  

Service personnel records reflect that the Veteran was authorized to wear and was issued the Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia and One Bronze Star for service with the U.S. Naval Mobile Construction Battalion, Fifty Eight during the period from November 1967 to June 1968.  These records also indicated that the Veteran served with the U.S. Naval Mobile Construction Battalion at Da Nang from October 1966 to June 1967 and from November 1967 to June 1968.

As the Veteran's statements indicate that his claimed in-service stressor included his account of exposure to attacks from explosive devices, sniper fire, ambushes, rocket attacks and mortar attacks while serving in the Republic of Vietnam in 1967 and 1968, and the service records indicate that he served in a location, namely the Republic of Vietnam, that would involve "hostile military or terrorist activity," the Board finds that the Veteran's service records are sufficient to verify that the Veteran served in a location that would involve "hostile military or terrorist activity" as defined within the purview of the standard of 38 C.F.R. § 3.304(f)(3).  See 38 C.F.R. § 3.304(f)(3) (2011) (new regulatory standards); see also September 2007 Report of Contact with attachments signed by Decision Review Officer; December 2007 statement of the case.  Also, in view of the Veteran's reports of experiences arising from participation in combat and the official supporting evidence of record as documented above, his claimed stressors are consistent with the circumstances, conditions, and hardships of his service and therefore, his statements are sufficient to verify his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(2).

In a November 2007 VA examination, the Veteran reported exposure to military stressors including involvement in a number of combat roles.  He specified that he participated in a TET Offensive in which his position was attacked three nights in a row and other soldiers in his unit were spread too thin to repel any concerted attack.  The examiner, a VA psychologist, found that the Veteran did not meet the diagnostic criteria for PTSD, although he did endorse a number of symptoms related to this disorder.  The examiner also found that it was unlikely that these symptoms would remit to any significant degree in the foreseeable future and that it was unlikely that these symptoms would significantly increase in severity or frequency in the near future.  Finally, the examiner concluded that since the Veteran's symptoms had not met the criteria for PTSD in approximately the last 30 years, there was no reason to believe that they would in the foreseeable future.  

In a September 2008 VA outpatient treatment report, the Veteran was diagnosed with PTSD by a VA social worker.  At this time, he reported his military stressors included participation in providing security for the Seabees and the TET Offensive in which he was subjected to pressure from enemy forces, while serving in the Republic of Vietnam from July 1967 to July 1968.  

VA outpatient treatment reports from August 2009 to October 2009 reflect that the Veteran was hospitalized and diagnosed with PTSD as well as PTSD by history by VA physicians' assistants and by a VA psychologist on one occasion, however, these evaluations were absent of any reported in-service stressors.  

In considering that, following the November 2007 VA examination, the Veteran was diagnosed with PTSD by a VA social worker and subsequently was diagnosed with PTSD by history by a VA psychiatrist with no report of in-service stressor, and in considering the Veteran's account of exposure to attacks from explosive devices, sniper fire, ambushes, rocket attacks and mortar attacks while serving in the Republic of Vietnam in 1967 and 1968, service personnel and treatment records that are within the purview of the standards of 38 C.F.R. § 3.304(f)(2), (f)(3), he should be scheduled for a VA psychiatric examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current psychiatric disorder, including PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the Veteran's claimed in-service stressful events, i.e., his exposure to attacks from explosive devices, sniper fire, ambushes, rocket attacks and mortar attacks while serving in the Republic of Vietnam in 1967 and 1968.  (The examiner is to note that, with respect to the claimed in-service stressor, the evidence of record is sufficient to verify that the Veteran served in a location that involved "hostile military or terrorist activity").  The examination report is to contain a notation that the examiner reviewed the claims file, including a copy of this remand.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

(a).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful event, i.e., exposure to attacks from explosive devices, sniper fire, ambushes, rocket attacks and mortar attacks while serving in the Republic of Vietnam in 1967 and 1968?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to the claimed in-service stressful event involved a state of fear, helplessness or horror?

(b).  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from his periods of service in either July 1968 or August 1970; or, was such a disorder caused by any event or incident that occurred during service, to include the Veteran's exposure to attacks from explosive devices, sniper fire, ambushes, rocket attacks and mortar attacks while serving in the Republic of Vietnam in 1967 and 1968?  

(c).  If no psychiatric diagnosis can be made, the examiner is asked to explain why and comment on the diagnoses of PTSD/ PTSD by history furnished by the various VA treatment providers in September 2008 and from August 2009 to October 2009.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



